Citation Nr: 1541287	
Decision Date: 09/24/15    Archive Date: 10/02/15

DOCKET NO.  09-46 830A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for degenerative disc disease of the lumbar spine.

2.  Entitlement to an initial rating in excess of 10 percent for pilonidal cyst.

3.  Entitlement to an initial compensable rating for seborrheic dermatitis.

4.  Entitlement to an initial rating in excess of 10 percent for stress fracture of the right tibia.

5.  Entitlement to an initial rating in excess of 10 percent for stress fracture of the left tibia.

6.  Entitlement to an initial rating in excess of 10 percent for chronic right knee strain.

7.  Entitlement to an initial rating in excess of 10 percent for chronic left knee strain.
REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Fleming, Counsel


INTRODUCTION

The Veteran served on active duty from April 2005 to July 2007.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by the RO in Phoenix, Arizona, and a December 2009 rating decision by the RO in Detroit, Michigan.  Jurisdiction is with the RO in Detroit. 

The Board issued a decision in October 2014 in which it partially denied the claims and partially granted the claims for increase. The Veteran appealed the Board's determination to the United States Court of Appeals for Veterans Claims (Court), and in June 2015, the Veteran's representative and VA's General Counsel filed a Joint Motion to Vacate and Remand the October 2014 decision. The Court granted the Joint Motion in June 2015 and remanded the issues listed above.



REMAND

In January 2013, the Veteran testified during a videoconference hearing before a Veterans Law Judge. In July 2015, the Board notified the Veteran by letter that the Veterans Law Judge who had conducted the January 2013 hearing was no longer employed by the Board. The Veteran was informed that if she desired another hearing, one would be scheduled for her. In August 2015, the Board received notice from the Veteran that she wished to be scheduled for a new hearing with a Veterans Law Judge via videoconference.

The Board shall decide an appeal only after affording the claimant an opportunity for a hearing.  38 U.S.C.A. § 7104 (West 2014).  A hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  38 C.F.R. § 20.700 (2015).  Under these circumstances, and in accordance with her August 2015 request, the Veteran must be provided an opportunity to present testimony during a hearing before a Veterans Law Judge via videoconference.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing before a member of the Board.  The RO must notify the Veteran and her representative in writing of the date and time of the hearing, in accordance with 38 C.F.R. § 20.704(b), and give the Veteran and her representative opportunity to prepare for the hearing. After the hearing is conducted, or if the Veteran withdraws her hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




